Citation Nr: 1110137	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease, including secondary to residuals of bilateral frozen feet.

2. Entitlement to service connection for a right knee disability, including secondary to residuals of frozen feet, right foot.

3. Entitlement to an initial compensable evaluation for status post gastrectomy, peptic ulcer disease.

4. Entitlement to an initial compensable evaluation for anemia. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from January 1951 to January 1954, and from October 1954 to June 1959.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, including an April 2005 decision that granted service connection for status post gastrectomy, peptic ulcer disease. Thereafter, a May 2006 decision, in pertinent part, granted service connection for anemia with a noncompensable evaluation, and denied service connection for right knee joint damage and coronary artery disease. The Veteran appealed the denials of service connection, as well as the initial assigned disability evaluation for the granted claims. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In October 2006, a hearing was held at the RO before a Decision Review Officer (DRO). In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran was also previously scheduled to attend a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board. However, in April 2007 he cancelled this proceeding in advance of his scheduled hearing date. See 38 C.F.R. § 20.704(e) (2010). 

Upon initial consideration of this case in August 2009, the Board issued a remand for further evidentiary development, which has since been completed. As then observed, the Veteran's service connection claims have each been predicated upon theories of secondary service connection, as due to cold weather injury, and so these issues are characterized as above on the title page. 


FINDINGS OF FACT

1. The Veteran's coronary artery disease was not incurred or aggravated during service, nor is in proximately due to or the result of service-connected residuals of bilateral frozen feet. 

2. Resolving reasonable doubt in the Veteran's favor, a right knee disability was directly incurred during his military service. 
3. Since the June 3, 2004 effective date of service connection, status post gastrectomy, peptic ulcer disease has not involved mild circulatory symptoms,       or continuous mild manifestations.

4. From March 6, 2006 to September 20, 2006, anemia did not manifest with sufficiently low hemoglobin levels or ratable symptomatology to merit a compensable evaluation.

5. Since September 21, 2006, hemoglobin has been below 10gm, or there were otherwise ratable symptoms consisting of weakness, fatigability and headaches.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for coronary artery disease, including secondary to residuals of frozen feet, right foot. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2. The criteria are met to establish service connection for a right knee disability.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3. The criteria are not met for an initial compensable evaluation for status post gastrectomy, peptic ulcer disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7308 (2010).

4. The criteria are not met for an initial compensable evaluation for anemia from March 6, 2006 to September 20, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7700 (2010).

5. The criteria are met for assignment of a 10 percent evaluation for anemia since September 21, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7700 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for both status post gastrectomy and anemia have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided several notice letters that directly addressed the evidentiary requirements to substantiate these claims on appeal. 

Nor is VCAA notice discussion necessary regarding service connection for a right knee disability, as the Board is granting this claim. Even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, the RO has informed the Veteran of what evidence would substantiate the claim being decided herein pertaining to coronary heart disease through VCAA notice correspondence dated from March 2006 and December 2009. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The Court in        Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the December 2009 VCAA notice correspondence was sent following issuance of the May 2006 rating decision deciding the issue on appeal, and thus did not literally met the standard for timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice letter in advance of the January 2011 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs) and records of VA outpatient treatment, and arranging for him to undergo a VA Compensation and Pension examination. 38 C.F.R. § 3.159(c)(4). The Veteran has testified at a DRO hearing, but declined the opportunity for a Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,         no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

A. Service Connection

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Coronary Artery Disease

The bases upon which the Veteran claims entitlement to service connection for coronary artery disease rest upon direct service connection, i.e., a causal link to military service, and secondary entitlement involving a claimed linkage between coronary artery disease and service-connected bilateral residuals of frozen feet. Regarding the theory of direct service connection, the Veteran does not offer specific allegations concerning how a heart condition developed in, or worsened during his service. More emphasis is provided on secondary service connection.       He contends that his cold weather injury to the feet in general made his circulation poor and thus brought on heart disease. Also contended is that during coronary artery bypass surgery in August 2003 the operating physicians were unable to successfully use a leg artery for the bypass procedure, because it had been too damaged from his frostbite to be viable. In essence, this is a secondary service connection argument based upon chronic aggravation of a nonservice-connected disability by a service-connected disability -- that the necessary effects of cold weather injury complicated his bypass surgery, and thereby aggravated his underlying coronary artery disease. See 38 C.F.R. § 3.310(b). 

Having closely evaluated the evidence in this case, the Board will deny service connection for coronary artery disease on both direct and secondary theories of recovery. First, addressing direct service connection, there is no competent and probative evidence establishing that the Veteran's post-service diagnosed coronary artery disease was directly incurred in military service. Service treatment records (STRs) are absent any symptoms, complaints, or treatment for a heart condition. Heart disease was not diagnosed for several years thereafter, according to the record initially being noted through a March 2001 VA outpatient treatment report. Even assuming the Veteran sought treatment for coronary artery disease a few years before then, there is still an interval of several decades following service without any relevant findings. Thus, there is a pronounced lack of continuity of symptomatology since service discharge. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In addition, there is no VA or private treating physician's opinion suggesting that heart disease is a service-related condition, or cohesive argument set forth from the Veteran as to why this would be the case. In summary, the competent evidence does not substantiate service connection on a direct basis. The primary contention set forth however remains one of secondary service connection, to which the Board's attention now turns. 

Presently, the Veteran is in receipt of service connection for residuals of frozen feet, for both the right and left feet. The Veteran alleges that it is with this service-connected disability that there is premise for secondary service connection.

Pertinent evidence includes the report of the Veteran's August 2003 coronary artery bypass surgery at a VA medical facility. The operative report notes in part that         the Veteran's posterior descending artery appeared to be too small for grafting,        so the middle obtuse marginal artery was used instead. There is no reference to any complications of the procedure. 

An August 2004 VA examination of the arteries and veins was conducted. During the reported medical history stage, the Veteran did relate that he had a history of two vessel coronary artery bypass graft surgery in the past. The Veteran reported to the VA examiner that the operating physicians could not use part of his leg vein because it was in such poor condition, and that this was never properly documented in the operative report. Following a physical exam, the diagnostic assessment indicated arteriosclerotic cardiovascular disease, and status post vein harvest for coronary artery bypass graft surgery. There was no evidence for varicose veins on examination. 

In January 2010, the Veteran underwent a comprehensive VA examination of the cardiovascular system. The examiner reviewed the claims file, which included consideration of documentary evidence of the Veteran's in-service cold weather exposure, and the bypass surgery operative report. The Veteran's medical history both reported and documented was considered in depth. Following a physical examination, the VA examiner expressed the opinion that the Veteran's coronary artery disease was less likely than not secondary to his frostbite residuals.  The examiner also indicated that there was no evidence of aggravation of his coronary artery bypass graft due to the inability to use arteries from the lower extremities for the graft. The rationale provided was that in the surgical operative report, there were no remarks regarding a failed use of any arteries or veins, nor was there evidence on previous Compensation and Pension examinations of impairment of distal pulses. In addition, the examiner could not find any scientific collaboration stating that cold exposure causes coronary artery disease or heart attacks. Further stated was that Veteran had hypertension, leading to hypertensive heart disease and ultimately coronary artery disease, which was the most likely etiology based on scientific review. 

From the foregoing, there is a definitive basis upon which to effectively rule out secondary service connection as a theory of recovery in this case. Subsequent to a thorough and detailed VA medical examination, one conclusion reached was that frostbite residuals were not the cause of coronary artery disease.  The rationale was that the Veteran did not have nor ever manifest impairment of his distal pulses. Indeed, this is a plausible explanation, that there is absolutely no evidence of generalized circulatory system damage stemming from the service-connected cold weather injuries. It is consistent with the examiner's scientific research. Moreover, it is supported by a clear medical history understanding and case analysis, and therefore is probative. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Nor is there any evidence contravening this assertion, or viable competing explanation for how cold weather injury residuals impacted a heart condition. In addition, the examiner identified hypertension as the more likely explanation for a heart condition. Accordingly,    the medical evidence does not demonstrate a direct etiological relationship,        with cold injury residuals of the feet having any role as a causative factor behind coronary artery disease.

Likewise, regarding the claimed relationship between cold weather injury and coronary artery disease based upon purported operative complications in 2003 coronary bypass surgery, this also has not been demonstrated to have occurred.   The argument is one that cold injury aggravated a heart condition, by leading to the deterioration of a leg vein to be used in the bypass procedure. The VA examiner commented on this subject that there was no record on the operative report of any failed used of arteries or veins. This literally is the case. The Board recognizes that on the August 2003 operative report, it was noted that the posterior descending artery was "too small" for use. Perhaps the January 2010 VA examination would have been best served by directly addressing this fact. Nevertheless, it cannot be overlooked that there is no documentation anywhere of failed usage of a replacement vein, and more specifically, no pertinent sign that the Veteran was ever noted to have damaged veins associated in any manner with cold weather exposure. Simply put, there is no documentation of cold weather injury on the operative report. Therefore, the January 2010 VA examiner is correct in denoting the absence of a likely connection between cold weather injury and any bypass complications by way of this analysis. Even assuming arguendo that the Veteran is being accurate in claiming that his leg veins were somehow made unusable for bypass surgery due to prior cold injury, however, the fact remains that the surgery itself was completed with no problems, meaning that no permanent worsening of coronary artery disease ensued from such a relatively minor complication. As a result, there is no compelling reason to believe based upon the VA examiner's opinion, or any other factual circumstance of record, that complications from coronary bypass surgery (due to cold weather injury) chronically aggravated the Veteran's coronary artery disease.

In accordance with the competent and probative medical evidence, the balance of the evidence disfavors service connection on both direct and secondary bases. 
The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a heart condition, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for coronary artery disease. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     




Right Knee Disability

STRs do not specifically mention any right knee injury, or symptoms of or treatment for relevant manifestations of right knee problems therein. 

However, there is documentation the Veteran submitted to VA in connection with an early filed claim for compensation benefits in 1954, which was filed and processed at a time in between his two periods of active duty service, which makes reference to right knee symptomatology. The claims the Veteran filed then were for service connection for other disabilities, but nonetheless cross-reference knee problems.

In his correspondence received at the RO in August 1954, the Veteran maintained that his right knee had been painful ever since being stationed at a military hospital in the summer of 1953, and that the knee problem, amongst other conditions, had caused him to lose much sleep both in service and since discharge. He further recalled an instance of private medical treatment in July 1954 during which the right knee was swollen so bad that the physician gave him a knee support brace. 

Then on a September 1954 VA Compensation and Pension examination for an unrelated illness, the Veteran reported that in July 1954 he had gone to a VA hospital because of weakness of the knee joints. 

During the June 2006 DRO hearing, the Veteran testified to the effect that he had injured the right knee during service, and moreover it was his belief that because of frostbite there were dead arteries in his right leg which had contributed to the onset of right knee problems. 

In January 2010, pursuant to the Board's August 2009 remand order, the Veteran underwent VA examination of the right knee. The examiner directly considered the contents of the claims file, including the evidence from 1954 onwards. After a physical exam, the diagnosis was degenerative joint disease with total knee replacement. The VA examiner further opined that this diagnosis was at least as likely as not related to the Veteran's complaint in 1954 of right knee instability.  The stated rationale was that the Veteran's right knee instability would lead to progression to degenerative joint disease, which ultimately led to total knee replacement. 

From the preceding evidence and information, the Board concludes that a grant of service connection for a right knee disability is warranted. There is sufficient basis in the January 2010 VA examiner's opinion upon which to provide for service connection. The examiner identifies competent lay testimony regarding in-service injury, and a causal connection between that initial complaint and more recent right knee problems eventually leading to the Veteran's right knee replacement. There is competent and persuasive evidence therefore of a causal nexus between military service and present disability. There is no contravening evidence of record, such as indication of any intervening right knee injury post-service that could provide another likely etiology. The examiner's opinion also has a foundation in                  the Veteran's reported right knee problems as early as 1954. These statements         were not then offered in an attempt to obtain VA compensation (while made to VA      the Veteran was not then claiming a right knee disorder), and hence carry a significant degree of authenticity and probative weight. See Curry v. Brown,            7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as later reported by the veteran); see also Cartright v. Derwinski,              2 Vet. App. 24, 25 (1991). The record at this stage is not entirely complete as there is no repository of any evidence of VA or private treatment for right knee problems from 1954 until several decades thereafter, but ultimately that should not be a determinative factor in this case. The fact remains that there is a competent and well-supported medical opinion of record linking the Veteran's current right knee disability to his military service. The evidence has been placed at least in a state of relative equipoise, and where the positive and negative evidence is evenly balanced VA's benefit-of-the-doubt doctrine warrants resolution of reasonable doubt in the claimant's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Applying this essential rule, therefore, the criteria for service connection have effectively been met. 

Accordingly, on this basis, service connection for a right knee disability is granted. 

B. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.          § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Status Post Gastrectomy, Peptic Ulcer Disease

38 C.F.R. § 4.116, Diagnostic Code 7308 is the diagnostic code used to evaluate postgastrectomy syndrome. Under that provision, a 20 percent rating is assigned for mild postgastrectomy syndrome, defined as when there are infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations. A 40 percent rating is assigned for moderate postgastrectomy, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss. A 60 percent rating is assigned for severe postgastrectomy syndrome, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The Veteran underwent a VA examination of the stomach in April 2005. It was noted that he had a history of peptic ulcer disease with gastrectomy in 1993.           In terms of residuals from this surgery, the Veteran denied any significant vomiting. He did have nausea, particularly if he was not able to eat regularly. He tried to eat six small meals a day. However, he stated that he was able to eat 100 percent of a full plate of food if needed without getting nauseous or vomiting. He denied any hematemesis or melena. He was not then on any treatment for peptic ulcer disease, and there were no proton pump inhibitors on his medication list. He denied any circulatory disturbances after meals. There were no episodes of diarrhea or constipation, and no episodes of colic, distention, or vomiting. The Veteran did describe a period of time recently where he had some dry heaves, but this appeared to be in relation to some swelling in his right lower extremity. Following a physician exam, the diagnosis was peptic ulcer disease, status post partial gastrectomy, currently with only some nausea occasionally. The peptic ulcer was resolved from gastrectomy surgery. 

On follow-up examination in January 2010, the Veteran reported that he had            two-thirds of his stomach taken away post-service leading to malnutrition and gastric dumping syndrome. He did not report nausea or vomiting, emesis or melena. There were no reported circulatory disturbances or hypoglycemic reactions. There was diarrhea. The Veteran did not report any periods of incapacitation associated with this and no recent surgery. The trauma history was from the cold, but the condition did not affect activities of daily living. The diagnosis was of peptic ulcer disease with gastrectomy. 

Considering the foregoing, the Board sees fit to continue the assignment of a noncompensable evaluation for the Veteran's service-connected gastrointestinal condition. Per applicable rating criteria, under Diagnostic Code 7308, the next higher available 20 percent rating is warranted for a mild postgastrectomy syndrome, for when there are infrequent episodes of epigastric disorders with mild circulatory symptoms and/or continuous mild manifestations. See 38 C.F.R.             § 4.116. Applying this standard, it cannot be concluded that the objective requirements for the higher rating are effectively satisfied. Rather, upon VA examination in April 2005 the Veteran's only relevant symptom consisted of intermittent nausea, without vomiting, that did not interfere with the ability to eat. Meanwhile, he had no form of circulatory disturbances following meals. Also,        the Veteran did not manifest even mild symptomatology, as he was able to consume a normal quantity of food in a sitting, had no hematemesis or melena, and no colic, distension, or vomiting. The more recent VA exam substantiated the earlier findings, as the Veteran again had no circulatory disturbances. This time, there was no reported nausea, or vomiting. There was no other ratable symptomatology as well in connection with the disability presently under evaluation. While the Veteran has been found to have some degree of malnutrition, this has been attributed in other VA examination reports to underlying anemia, and hence is a separate and distinguishable instance of symptomatology for which the Veteran cannot be compensated twice. Rather, malnutrition will be considered in evaluating service-connected anemia. See 38 C.F.R. § 4.14 (precluded the evaluation of the same disability under two different diagnoses, under VA's rule against "pyramiding").

Accordingly, on the competent medical evidence presented, there are no grounds         to award any compensable evaluation for the Veteran's abdominal condition        status post gastrectomy, under provisions of the VA rating schedule. 

Anemia

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia. Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensable                 (0 percent) disabling. Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling. Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling. A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117.

The report of an April 2005 VA examination of the stomach indicates also that     the Veteran at that time was anemic. The examiner could not distinguish whether this was blood loss, or chronic disease. There was recent laboratory data which established hemoglobin at 12.3, and hematocrit at 37.2, both measurements considered to be slightly low. 

Records of VA outpatient treatment show that when the Veteran was seen in October 2005, the impression was, in relevant part, of B12 deficiency anemia.          In September 2006 on laboratory evaluation, the measured amount of hemoglobin was at 8.8, which was considered low according to this report. 

Upon VA examination in January 2010, the Veteran did not report sickle cell anemia but had fatigue and weakness with headaches. He did not report infections or shortness of breath. He did have some breathing difficulty and chest pain without claudication. He did not report any transfusion, bone marrow transplants or myelosuppressive therapy or organ pathology, symptoms of edema, or decreased urine output. The Veteran had disease activity with exacerbations monthly with weakness and lethargy. Past treatment was with various vitamins, and more recently by medication. On physical exam, there was no swelling of the feet or hands.   There were no reports of bone or valvular infarction. Hemoglobin was a 12.12.                  The diagnosis was anemia with malnutrition. 

From the evidence set forth above, initially the Veteran's service-connected anemia should remain rated as noncompensable, up until the date of VA outpatient evaluation in September 2006. Prior to this evaluation, the medical evidence of record was relatively sparse, inasmuch as the April 2005 VA exam established hemoglobin levels above the minimum level for assigning a 10 percent rating, and discussed little else. The April 2005 VA is outside the relevant rating time period, but nonetheless provides a baseline for rating purposes. When evaluated for VA outpatient purposes in September 2006, however, hemoglobin levels had lowered   to 8.8, well within the ambit of what qualifies for a 10 percent evaluation. See 38 C.F.R. § 4.117, Diagnostic Code 7700. 

Moreover, the more recent January 2010 VA medical examination findings confirm the propriety of a 10 percent evaluation. Whereas the Veteran's hemoglobin had risen beyond what would qualify for such a rating, this did not matter because he now had other ratable symptomatology. In particular, he reported having fatigue and weakness with headaches. There was also reported disease activity with exacerbations monthly, involving lethargy. In addition, the overall diagnosis was anemia with malnutrition -- giving the implication that anemia was associated with an overall state of poor nutritional health. Thus, there is both subjective and objectively confirmed symptomatology of service-connected disability at hand that supports the assignment of the higher evaluation of 10 percent for anemia.              Even while the Veteran does not have the specific hemoglobin deficiency required under the applicable diagnostic code, there is sufficient indication of other ratable symptoms to substantiate the greater level of compensation sought. See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria, apply 38 C.F.R. § 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation). This having been said, the next higher schedular evaluation of 30 percent is not warranted in the absence of anemia with hemoglobin 8gm/100ml or less, with additional findings such as shortness of breath.

Consequently, a 10 percent rating for anemia is assigned effective from the September 21, 2006 date of VA evaluation that began to show compensable symptomatology. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, the condition of status post gastrectomy syndrome appears to be largely asymptomatic. There are relatively limited pronounced symptoms of anemia as well. The Veteran's service-connected disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for status post gastrectomy, but granting a higher 10 percent rating for anemia, effective September 21, 2006.  This determination takes into full account the potential availability of any additional "staged rating" based upon incremental increases        in severity of service-connected disability during the pendency of the claims         under review. To the extent any greater level of compensation is sought,                          the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for coronary artery disease, including secondary to residuals of bilateral frozen feet, is denied.

Service connection for a right knee disability is granted.

An initial compensable evaluation for status post gastrectomy, peptic ulcer disease is denied.

An initial compensable evaluation for anemia from March 6, 2006 to September 20, 2006 is denied.

A 10 percent evaluation for anemia is granted, effective September 21, 2006, subject to the law and regulations governing the payment of compensation benefits.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


